TBS INTERNATIONAL PLC & SUBSIDIARIES                EXHIBIT 10.2
 



TBS INTERNATIONAL
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
 
FORM OF BONUS SHARE AWARD AGREEMENT
 
BONUS SHARE AWARD AGREEMENT (this “Agreement”) dated as of ___________, _____
(the “Issue Date”) between TBS INTERNATIONAL PLC (the “Company”), and
[PARTICIPANT] (the “Participant”). Except as otherwise defined herein,
capitalized terms used herein shall have the meanings set forth in the Plan (as
defined below).
 
WHEREAS, pursuant to the Amended and Restated 2005 Equity Incentive Plan (the
“Plan”), the Committee designated under the Plan, desires to issue to the
Participant an award of bonus shares of Class A Ordinary Shares, par value U.S.
$0.01 per share, of the Company (the “Shares”); and
 
WHEREAS, the Participant desires to accept such bonus share award subject to the
terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements contained herein, the Company and the Participant, intending to be
legally bound, hereby agree as follows:
 
1.           Definitions. Defined terms in the Plan shall have the same meaning
in this Agreement, except where the context otherwise requires.
 
2.           Issue of Bonus Shares. On the Issue Date, the Company hereby issues
to Participant an Award of ____________ Shares (the “Award”) in accordance with
Section 9 of the Plan and subject to the conditions set forth in this Agreement
and the Plan (as amended from time to time). By accepting the Award, Participant
irrevocably agrees on behalf of Participant and Participant’s successors and
permitted assigns to all of the terms and conditions of the Award as set forth
in or pursuant to this Agreement and the Plan (as such Plan may be amended from
time to time).
 
3.           Vesting. Participant’s rights in and to the Shares subject to the
Award shall be fully vested as of the Issue Date.
 
4.           Status of Participant. From and after the Issue Date, Participant
will have all rights of a shareholder of the Company with respect to the Shares
subject to the Award.
 
5.           Withholding and Disposition of Shares.
 
(a)           Generally. Participant is liable and responsible for all taxes
owed in connection with the Award, regardless of any action the Company takes
with respect to any tax withholding obligations that arise in connection with
the Award. The Company does not make any representation or undertaking regarding
the treatment of any tax withholding in connection with the issue or vesting of
the Award or the subsequent sale of Shares issuable pursuant to the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.
 
(b)            Payment of Withholding Taxes. Prior to any event in connection
with the Award (e.g., issue/vesting of the Award) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any social tax obligation (the “Tax
Withholding Obligation”), Participant is required to arrange for the
satisfaction of the amount of such Tax Withholding Obligation in a manner
acceptable to the Company.
 
(i)           By Tendering Shares. Unless Participant elects to satisfy the Tax
Withholding Obligation by an alternative means in accordance with
Paragraph 7(b)(ii), Participant’s acceptance of this Award constitutes
Participant’s instruction and authorization to tender to the Company for
repurchase the number of Shares from those Shares already issued to Participant
at or about the time when the Award becomes vested as the Company determines to
be sufficient to satisfy the Tax Withholding Obligation.
 
(ii)           By Other Payment. At any time not less than five (5) business
days before any Tax Withholding Obligation arises. Participant may notify the
Company of Participant’s election to pay Participant’s Tax Withholding
Obligation by wire transfer, cashier’s check or other means permitted by the
Company. In such case, Participant shall satisfy his or her tax withholding
obligation by paying to the Company on such date as it shall specify an amount
that the Company determines is sufficient to satisfy the expected Tax
Withholding Obligation by (i) wire transfer to such account as the Company may
direct, (ii) delivery of a cashier’s check payable to the Company, Attn:
_______________, at the Company’s principal executive offices, or such other
address as the Company may from time to time direct, or (iii) such other means
as the Company may establish or permit. Participant agrees and acknowledges that
prior to the date the Tax Withholding Obligation arises, the Company will be
required to estimate the amount of the Tax Withholding Obligation and
accordingly may require the amount paid to the Company under this
Paragraph 6(b)(ii) to be more than the minimum amount that may actually be due
and that, if Participant has not delivered payment of a sufficient amount to the
Company to satisfy the Tax Withholding Obligation (regardless of whether as a
result of the Company underestimating the required payment or Participant
failing to timely make the required payment), the additional Tax Withholding
Obligation amounts shall be satisfied in the manner specified in
Paragraph 6(b)(i).]
 
6.           Committee Authority. Any question concerning the interpretation of
this Agreement or the Plan, any adjustments required to be made under this
Agreement or the Plan, and any controversy that may arise under this Agreement
or the Plan shall be determined by the Committee in its sole and absolute
discretion. All decisions by the Committee shall be final and binding.
 
7.           Application of the Plan. The terms of this Agreement are governed
by the terms of the Plan, as it exists on the date hereof and as the Plan is
amended from time to time. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise herein. As used herein, the term
“Section” generally refers to provisions within the Plan, and the term
“Paragraph” refers to provisions of this Agreement.
 
8.           No Right to Continued Employment. Nothing in the Plan, in this
Agreement or any other instrument executed pursuant thereto or hereto shall
confer upon the Participant any right to continued employment with the Company
or any of its subsidiaries or affiliates, or interfere in any way with the right
of the Company or any of its subsidiaries to terminate the Participant’s
employment or other service relationship for any reason at any time.
 
9.           Further Assurances. Each party hereto shall cooperate with each
other party, shall do and perform or cause to be done and performed all further
acts and things, and shall execute and deliver all other agreements,
certificates, instruments, and documents as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the Plan.
 
10.           Entire Agreement. This Agreement and the Plan together set forth
the entire agreement and understanding between the parties as to the subject
matter hereof and supersede all prior oral and written and all contemporaneous
or subsequent oral discussions, agreements and understandings of any kind or
nature.
 
11.           Binding on Transferees. The provisions of the Plan and this
Agreement will inure to the benefit of, and be binding on, the Company and its
transferees and assigns and the Participant and Participant’s executor,
administrator and permitted transferees and beneficiaries, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.
 
12.           Securities Law Compliance. The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by Participant or other subsequent transfers by
Participant of any Shares issued as a result of or under this Award, including
without limitation (i) restrictions under an insider trading policy, (ii)
restrictions that may be necessary in the absence of an effective registration
statement under the Securities Act of 1933, as amended, covering the Award
and/or the Shares underlying the Award and (iii) restrictions as to the use of a
specified brokerage firm or other agent for such resales or other transfers. Any
sale of the Shares must also comply with other applicable laws and regulations
governing the sale of such shares.
 
13.           Applicable Law. The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of Delaware without giving effect to the conflicts of laws provisions
thereof.
[signature page follows]

 
 

--------------------------------------------------------------------------------

 



 
 
The parties hereto have executed this Agreement as of the date first above
written.
 


[PARTICIPANT]
 
 
Name: ___________________
            (printed)
TBS INTERNATIONAL PLC
 
 
By:    _________________________                                                            
Name:
Title:




